DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-11, 13-20 and 23-25 are objected to because of the following informalities: “the said” should be changed to –the-- or –said--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-20 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See Re Item VIII, Certain observations on the international application, of the INTERNATIONAL SEARCHING AUTHORITY, form PCT/ISA/237.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reference D1, U.S. 2015/0070901 A1.
See INTERNATIONAL SEARCHING AUTHORITY, form PCT/ISA/237.
Regarding claims 1-2 and 19-20, reference D1 discloses (in fig. 3D, 4B and par. [0060] - [0062]) a luminaire including: at least one light source (405), and an optical system for directing and/or distributing the light emitted by the source(s) into a desired output light distribution pattern; wherein the optical system comprises one or more 
or non-planar shape in three dimensions (cf curved reflector 407 in fig. 4B). 
These apply, mutatis mutandis, to the optical systems with the non-optional features defined in claims 19-20.
Regarding claim 3, reference D1 discloses, in fig. 3 and 4, an arbitrary "non-flat" or "non-planar" surface.
Regarding claim 4, reference D1 discloses a luminaire with two optical elements, one having the non-flat or non-planar shape in three dimensions, and a different one providing the at least partially diffractive optical function, is illustrated in fig. 4.
Regarding claim 5, reference D1 discloses the luminaires appear to fall under the scope of the claim.
Regarding claim 7, reference D1 discloses curved or ellipsoid reflectors are described in claim.
Regarding claim 8, reference D1 discloses a coating facilitating the diffusely reflecting characteristics is regarded an implicit feature of the reflector 407 in fig. 4. 
Regarding claim 9, reference D1 discloses, according to par. [0005], the optical sheet 200 can have a thickness between about 0.01 mm and about 10 mm.  A 
Regarding claim 10, reference D1 discloses, according to par. [0066], the optical sheet 200 is made of transparent plastics.
Regarding claim 15, reference D1 discloses a reflector is described in fig 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference D1, U.S. 2015/0070901 A1.
See INTERNATIONAL SEARCHING AUTHORITY, form PCT/ISA/237.
Regarding claim 6, reference D1 discloses the luminaire as claimed, but does not clearly disclose the range of width/height of relief features of the diffractive optical relief structure.
‑effective range value, i.e., a range value that achieves a recognized result, before the determination of the optimum or workable ranges of said value might be characterized as routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the range of the width/height, since applicant has not disclosed that the range of the with/height solves any new stated problem and it appears that the invention would perform equally well with reference D1.
Regarding claim 16 effectively comprises any illumination device with two different sequentially arranged gratings along the optical path. However, it is not clear what the surprising and unexpected effect of having two gratings instead of a single grating shall be, absent a further specification of the grating and the light source. Luminaires with single gratings are well-known, and are described in reference D1. The alleged improvement stipulated on page 32 lines 1-10 of the application may be obtained for specific sets of gratings which are mutually adapted. However, stacking an arbitrary further grating with an existing grating, the further grating only being specified by having a different "density", does not solve a particular technical problem per se in the devices described in reference D1.
Regarding claim 23-25, method claim(s) was/were considered as inherently disclosed by the patented structure of reference D1 as detailed in above section of the instant Office Action.

s 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference D1 in view of Reference D8, U.S. 2018/0120555 A1.
	See INTERNATIONAL SEARCHING AUTHORITY, form PCT/ISA/237.
Regarding claims 11, 13 and 14, reference D1 discloses the luminaire as claimed and reference D8 discloses, in par. [0059], [0060] and fig. 1-3, an illumination source for an endoscope with a spectrometer, which uses a diffraction grating operating at two different diffraction orders for wavelengths red and blue (cf par. [0060]).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the luminaire of reference D1 with the illumination source as taught by reference D8 for purpose of providing an advantageous way of controlling light intensity and uniformity.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference D1 in view of reference D12, U.S. 6,259,561 B1.
See INTERNATIONAL SEARCHING AUTHORITY, form PCT/ISA/237.
Regarding claims 17-18, reference D1 discloses the luminaire as claimed; and reference D12 discloses an illumination device with two different stacked diffraction gratings and a diffuser as secondary optical element is described in fig. 11. In column 22 lines 1-5, the first grating has a first order maximum at an angle of 5 degrees (see also parameters in column 20 lines 41-60), while the second grating has a first order maximum at an angle of 15 degrees, which corresponds to a ratio of the grating periods of almost 3, according to the grating equation. Hence, D12 anticipates the luminaire defined in claims 16-18. Moreover, it appears that replacing a single grating with a stack 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the luminaire of reference D1 with the illumination device with two different stacked diffraction gratings as taught by reference D12 for purpose of providing an advantageous way of controlling light intensity and uniformity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/           Primary Examiner, Art Unit 2875